DETAILED ACTION
This action is in response to the filing on 2-4-2021. Claims 1, 10, 19, 28-30 and 32-33 are pending and have been considered below.

Claim Rejections - 35 USC § 112
112 Rejection has been withdrawn. 

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John LeBlanc on 2-22-2021.

Please amend claims 1, 10, 19 and 32-33 as follows: 

1.	(Currently Amended) An electronic device comprising:
a display;

a second sensor configured to detect a level regarding touch pressure; and
a processor configured to:
control the display to present an image in a first area of the display, 
detect, by the first sensor, a touch level on the image,
detect, by the second sensor, a level of touch pressure of the touch on the image,
in response to the level of touch pressure detected by the second sensor being above a touch threshold and within a first range, control the display to provide a first textual indicator for guiding movement of the image with the image, 
in response to a touch drag for moving the image in a first direction being detected while the touch is maintained and the image is provided on the first area, 
control the display to move the image in the first direction based on the touch drag and to provide the image on a second area, and
in response to the level of touch pressure of the touch being changed to be lower while the image is provided on the second area, switch from a pressure mode to a touch mode, control the display to return to the first area, and stop display of the first textual indicator, 
in response to detecting the level of touch pressure of the touch being changed to be higher such that the level of touch pressure is within a second range while the touch is maintained and the image is provided on the first area, control the display to change from the first textual indicator to a second textual indicator for changing a size of the image, and
while the second textual indicator is displayed:
in response to the level of touch pressure of the touch being changed to be lower than the touch threshold while the touch is maintained, switch from the pressure mode to the touch mode, and
in response to receiving a touch trace in the touch mode, execute a function for changing a size of the image based on continuous input of the touch trace.



10.	(Currently Amended) A display method of an electronic device, the method comprising:
presenting an image in a first area on a display; 
detecting a touch level of a touch on the image with a first sensor;
detecting a level of touch pressure of the touch on the image with a second sensor;
in response to the level of touch pressure detected by the second sensor being above a touch threshold and within a first range, displaying a first textual indicator for guiding movement of the image with the image; 
in response to a touch drag for moving the image in a first direction being detected while the touch is maintained and the image is provided on the first area, 
moving the image in the first direction based on the touch drag and to provide the image on a second area, and
in response to the level of touch pressure of the touch being changed to be lower while the image is provided on the second area, switch from a pressure mode to a touch mode, returning the image to the first area and stop display of the first textual indicator; 
in response to detecting the level of touch pressure of the touch being changed to be higher such that the level of touch pressure is within a second range while the touch is maintained and the image is provided on the first area, control the display to change from the first textual indicator to a second textual indicator for changing a size of the image; and 
while the second textual indicator is displayed:
in response to the level of touch pressure of the touch being changed to be lower than the touch threshold while the touch is maintained, switch from the pressure mode to the touch mode, and
in response to receiving a touch trace in the touch mode, execute a function for changing a size of the image based on continuous input of the touch trace.


19.	(Currently Amended) A non-transitory computer readable medium storing instructions that, when executed, cause at least one processor to: 
present an image in a first area on a display;
detect a touch level of a touch on the image with a first sensor;
detect a level of touch pressure of the touch on the image with a second sensor;
in response to the level of touch pressure detected by the second sensor being above a touch threshold and within a first range, control the display to provide a first textual indicator for guiding movement of the image with the image; 
in response to a touch drag for moving the image in a first direction being detected while the touch is maintained and the image is provided on the first area, 
control the display to move the image in the first direction based on the touch drag and to provide the image on a second area, 
in response to the level of touch pressure of the touch being changed to be lower while the image is provided on the second area, switch from a pressure mode to a touch mode, control the display to return the image to the first area and stop display of the first textual indicator; 
in response to detecting the level of touch pressure of the touch being changed to be higher such that the level of touch pressure is within a second range while the touch is maintained and the image is provided on the first area, control the display to change from the first textual indicator to a second textual indicator for changing a size of the image, and
while the second textual indicator is displayed:
in response to the level of touch pressure of the touch being changed to be lower than the touch threshold while the touch is maintained, switch from the pressure mode to the touch mode, and
in response to receiving a touch trace in the touch mode, execute a function for changing a size of the image based on continuous input of the touch trace.

Claim 32 (cancelled)
Claim 33 (cancelled)

[AltContent: textbox ()]

Statement of Reasons for Allowance

Claims 1, 10, 19 and 28-30 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art Sadler et al. (20090046110 A1), Anson (20060132456 A1), Owens et al. (6061058), Van Os et al. (20070157089 A1) and Geurts et al. (20070222768 A1) disclose touch and pressure inputs for interaction on a display; However Sadler et al., Anson, Owens et al., Van Os et al. and Geurts et al. singularly or in combination, still fail to anticipate or render all of the above recited limitations including the process of switching between modes to display function indicators and execute desired manipulation functions when reaching designated ranges obvious. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on the statement of Reasons for Allowance”. 

Inquires

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHERROD L KEATON/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        3-1-2021